          Case 2:19-cv-00998-BJR Document 131 Filed 02/17/21 Page 1 of 3




 1                                                                          Hon. Barbara J. Rothstein
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   CHERYL BAIR, an individual,                           No. C19-998-BJR
10                       Plaintiff,                     JOINT MOTION AND ORDER FOR
         vs.                                            RELIEF FROM THE DEADLINE TO
11
                                                        SUBMIT A JOINT PROPOSED
     SNOHOMISH COUNTY, BERLIN                           PRETRIAL SCHEDULE
     KOFOED, DOES I-X,
12
                         Defendants.
13

14
            After issuing its ruling on the parties’ motions for summary judgment, the Court issued
15

16   an order for the parties to submit a joint proposed pretrial schedule by February 16, 2021.

17   Dkt. 122. In the interim, Plaintiff filed a motion for leave to take the perpetuation deposition
18   of Scott Lewis, and Snohomish County Defendants filed a motion for a stay of proceedings
19
     pursuant to the Servicemember Civil Relief Act, requesting that trial be postponed until
20
     sometime after June of 2022 due to Sergeant Lewis’s military service. Dkt. 124, 125. The
21
     parties have met and conferred, and Plaintiff and Defendants now jointly request the Court
22

23
     grant the parties relief from its deadline for the parties to submit a proposed pretrial schedule

24   until after the court has ruled on the pending motions, as the Court’s decision would render

25   any schedule submitted by the parties inapplicable.
26
     JOINT MOTION AND ORDER FOR RELIEF FROM DEADLINE                              Snohomish County
     TO SUBMIT JOINT PRETRIAL SCHEDULE - 1                               Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                      Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                 3000 Rockefeller Ave
                                                                           Everett, Washington 98201-4060
                                                                          (425)388-6330 Fax: (425)388-6333
          Case 2:19-cv-00998-BJR Document 131 Filed 02/17/21 Page 2 of 3




 1
     DATED this 16th_ day of February 2021.            DATED this _16th day of February 2021.
 2
     FAIN ANDERSON VanDERHOEF                          ADAM CORNELL
 3   ROSENDAHL O’HALLORAN                              Snohomish County Prosecuting Attorney
     SPILLANE, PLLC
 4                                                     By: _ /s/ Katherine Bosch ___________
     By: __/s/ Emory C. Wogenstahl____                 BRIDGET CASEY, WSBA # 30459
 5
     JENNIFER SMITROVICH, WSBA #37062                  KATHERINE BOSCH, WSBA #43122
 6   EMORY C. WOGENSTAHL, WSBA                         Deputy Prosecuting Attorney
     #53864                                            Attorneys for Defendants Snohomish
 7   Attorneys for Defendant Hamadi Sisawo             County, O. Sewell, T. Jones, R. Ogawa, S.
                                                       Lewis, and S. Warnken
 8

 9
     DATED this _16th_ day of February 2021.

10   CIVIL RIGHTS JUSTICE CENTER, PLLC

11   By: ___/s/ Darryl Parker___________
     DARRYL PARKER, WSBA #30770
12   Attorney for Plaintiff Cheryl Bair
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     JOINT MOTION AND ORDER FOR RELIEF FROM DEADLINE                            Snohomish County
     TO SUBMIT JOINT PRETRIAL SCHEDULE - 2                             Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                    Robert Drewel Bldg., 8th Floor, M/S 504
                                                                               3000 Rockefeller Ave
                                                                         Everett, Washington 98201-4060
                                                                        (425)388-6330 Fax: (425)388-6333
          Case 2:19-cv-00998-BJR Document 131 Filed 02/17/21 Page 3 of 3




                                               ORDER
 1

 2
            IT IS SO ORDERED that the parties’ Joint Motion for Relief from Deadline to Submit

 3   Joint Pretrial Schedule is APPROVED and GRANTED.

 4          DATED this 17th day of February, 2021.
 5

 6
                                                   _____________________________________
 7                                                 HONORABLE BARBARA J. ROTHSTEIN
                                                   United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     JOINT MOTION AND ORDER FOR RELIEF FROM DEADLINE                         Snohomish County
     TO SUBMIT JOINT PRETRIAL SCHEDULE - 3                          Prosecuting Attorney – Civil Division
     (C19-998-BJR)                                                 Robert Drewel Bldg., 8th Floor, M/S 504
                                                                            3000 Rockefeller Ave
                                                                      Everett, Washington 98201-4060
                                                                     (425)388-6330 Fax: (425)388-6333
